Bell, Justice.
1. On the trial of an application for habeas corpus for the release of one charged with crime, the only question to be determined is the legality of the detention. The writ can not be employed to determine the guilt or innocence of the person detained; nor can it bring into review alleged irregularities or errors of procedure in the commitment trial before the magistrate, or test the evidence on which the applicant was committed. Code, §§ 50-116 (1, 2, 6), 102-102 ( 6), 27-407; Stephens v. Henderson, 120 Ga. 218, 220 (47 S. E. 498); Young v. Fain, 121 Ga. 737 (49 S. E. 731); Peebles v. Mangum, 142 Ga. 699, 701 (83 S.E. 522).
2. A bond in the sum of $500, required by the committing officer for the appearance of the accused to answer to a charge of kidnapping, can not be said as a matter .of law to be unreasonable.
3. In the instant case the detention of the applicant was not shown to be unlawful, and the court did not err in denying the application for the writ of habeas corpus.

Judgment affirmed.


All the Justices concur.